Citation Nr: 1209537	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the lower extremities, to include on a secondary basis.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of transient ischemic attacks with status post left carotid angioplasty and stent.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, which denied entitlement to the benefits sought on appeal.  The March 2008 rating decision, in pertinent part, denied service connection for coronary artery disease and peripheral vascular disease of the lower extremities, and granted service connection for residuals of transient ischemic attack, status post left carotid endarterectomy, and assigned a noncompensable rating, effective November 16, 2007.  The appellant appealed the denials of service connection and the initial noncompensable rating for residuals of transient ischemic attack.  In a July 2009 rating decision, the RO increased the rating for the service-connected residuals of transient ischemic attacks with status post left carotid angioplasty and stent from noncompensable to 10 percent, effective November 16, 2007, and continued to deny service connection for coronary artery disease and peripheral vascular disease of the lower extremities.  Thereafter, in an April 2011 rating decision, the RO granted service connection for coronary artery disease associated with herbicide exposure.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

A Travel Board hearing was held on November 1, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The issue of entitlement to service connection for peripheral vascular disease of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residuals of transient ischemic attacks with status post left carotid angioplasty and stent are manifested by no more than symptoms of dizziness.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of transient ischemic attacks with status post left carotid angioplasty and stent have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8046-8009 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In addition, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection for residuals of transient ischemic attacks with status post left carotid angioplasty and stent was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for residuals of transient ischemic attacks with status post left carotid angioplasty and stent.  As noted above, in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue decided herein is in the claims file including private treatment records, VA treatment records, and service treatment records.  The Veteran has had the opportunity to present evidence and argument in support of his claim both in writing and at the Travel Board hearing, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  In addition, the Veteran was afforded VA examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2008 and September 2009 VA examination reports are adequate.  The examiners discussed the Veteran's medical history, examined the Veteran, and provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

The Veteran's service-connected residuals of transient ischemic attacks with status post left carotid angioplasty and stent are rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8046-8009, throughout the initial evaluation period.

Under Diagnostic Code 8046, which evaluates cerebral arteriosclerosis, purely neurological disabilities, such as hemiplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis will be rated under the diagnostic codes dealing with such specific disabilities, with citation of a hyphenated diagnostic code.  Also noted is that purely subjective complaints, such as headache, dizziness, tinnitus, insomnia, and irritability, are recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis, and will be rated at 10 percent and no more under Diagnostic Code 9305.  This 10 percent will not be combined with any other rating for a disability due to cerebral or generalized arteriosclerosis.  Ratings in excess of 10 percent for cerebral arteriosclerosis under Diagnostic Code 9305 are not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral arteriosclerosis.  

In this case, the cited hyphenated diagnostic code is Diagnostic Code 8009.  Under Diagnostic Code 8009, which rates hemorrhage from vessels of the brain, a 10 percent rating is the minimum rating for residuals.  The next and highest rating is a 100 percent rating, which is warranted for vascular conditions of embolism and thrombosis, and this rating is applied for six months.

The medical evidence reveals that in October 2005 the Veteran underwent an aortic arch and bilateral selective common carotid arteriogram, angioplasty and stent of the left internal carotid artery with cerebral protection device for a left brain transient ischemic attack.  It was noted that the Veteran tolerated the ballooning well.  Completion arteriogram showed a technically excellent result with no residual stenosis and brisk flow through common, internal, and external carotid arteries.  The Veteran was noted to be neurologically intact when brought to the recovery room.  

A January 2006 private operative report notes that the Veteran underwent aortogram and bilateral runoff examination, angioplasty and stent of the left and right common and left external iliac artery, and angioplasty of the left superficial femoral artery as a result of his bilateral iliac and left superficial femoral artery occlusive disease.  

A January 2006 letter from a private physician notes that the Veteran has done beautifully following angioplasty of both iliacs and left superficial femoral artery.  His left leg pain has completed resolved and he is now ready for right superficial femoral artery angioplasty and stenting.  

A February 2006 private treatment record notes that the Veteran underwent angioplasty and stent of the right external iliac artery for right leg claudication.  The Veteran was noted to have tolerated the procedure well.  

A March 2007 private physician report notes that the Veteran was completely without symptoms following coronary angiography, percutaneous coronary intervention, and carotid stent procedure.  He denied light headedness, chest pain, palpitations, shortness of breath, paroxysmal nocturnal dyspnea, or othopnea.  Physical examination revealed nothing significant.  Heart was normal, there was no lower extremity edema, and insight, judgment and sensation were found to be normal.  

VA treatment records from January 2006 through December 2010 note that dizziness was the Veteran's only complaint from the residuals of transient attacks.  

A February 2008 VA examination report notes that the Veteran complained of episodes of dizziness for which he had carotid artery stent placed on the left side.  Otherwise, it was specifically noted that he has absolutely no residuals from his stent placement.  There is also no history of long-term stroke.  Neurological examination of the extraocular muscles was full and conjugate.  Fundoscopic examination was unremarkable.  Deep tendon reflexes were depressed.  The diagnostic impression was history of transient ischemic attacks with a carotid artery stent replacement with no long-term residuals at this time.  It was noted that no further diagnostic testing is warranted.  

A May 2008 VA treatment record notes that the Veteran was seen for routine follow-up after carotid stenting without symptoms.  Neurological examination was nonfocal and carotid duplex showed normal left carotid stent without problem.

A September 2009 VA examination report notes that physical examination was unremarkable.  The diagnosis was transient ischemic attack with complete recovery.

A February 2011 VA examination report does not note any residuals from the transient ischemic attacks.  

A September 2011 VA examination report notes that the Veteran's thought process was goal-directed and his thought content was appropriate, not delusional or psychotic.  His attention was well-sustained throughout the interview.  Memory was noted to be functional for remote and recent events, and insight and judgment were intact.  The diagnoses were posttraumatic stress disorder (PTSD), major depressive disorder, and alcohol dependence in full remission.

Having carefully reviewed all procurable and assembled data, the Board finds that the preponderance of the evidence is against an rating in excess of 10 percent for the Veteran's residuals of transient ischemic attacks with status post left carotid angioplasty and stent.  Neither the lay nor medical evidence shows symptomatology that more nearly reflects the criteria for the next higher disability rating under Diagnostic Code 8046-8009.  

In this regard, to warrant a higher rating under Diagnostic Code 8046, it would have to be shown that the Veteran has multi-infarct dementia with cerebral arteriosclerosis.  The evidence clearly reflects that the Veteran does not have a diagnosis of multi-infarct dementia.  As such, a higher rating is not warranted under this diagnostic code.

Under Diagnostic Code 8046, purely subjective complaints, such as the Veteran's complaints of dizziness are rated as 10 percent disabling and no more.  

Under Diagnostic Code 8009, a 10 percent rating is warranted for residuals of hemorrhage from brain vessels.  A higher, 100 percent rating is not warranted unless there is embolism or thrombosis of the brain vessels.  The medical evidence consistently reflects no residuals from the transient ischemic attacks status post left carotid angioplasty and stent, apart from the dizziness.  The private medical evidence repeatedly indicates that the Veteran has been doing well, the February 2008 VA examination reflects no current symptoms whatsoever, and the September 2009 VA examiner noted that the Veteran had completely recovered.  Specifically, neither embolism nor thrombosis of brain vessels is present.  As such, a higher 100 percent rating is not warranted under this diagnostic code.

The Board has also considered whether a higher evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  It is noted that one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code; however, there is no other appropriate diagnostic code which would warrant a higher rating for the disability on appeal.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board has considered the appellant's statements and sworn testimony.  The Board accepts that the appellant is competent to report his symptoms and the severity thereof.  See Layno, 6 Vet. App. 465 (1994).  However, none of the Veteran's statements regarding the symptoms he experiences would result in a higher rating for his service-connected residuals of transient ischemic attacks with status post left carotid angioplasty and stent.  

In view of the above, the weight of the evidence is against the claim for an increased initial rating for residuals of transient ischemic attacks with status post left carotid angioplasty and stent.  Also, the Board finds that a staged rating is not warranted because the record shows no distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. 119 (1999).

Accordingly, the claim for an increased initial rating is denied.  Absent a relative balance of the evidence for and against the claim, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the above decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's residuals of transient ischemic attacks with status post left carotid angioplasty and stent are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating for the disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disability.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of transient ischemic attacks with status post left carotid angioplasty and stent under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his residuals of transient ischemic attacks with status post left carotid angioplasty and stent render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

An initial rating in excess of 10 percent for residuals of transient ischemic attacks with status post left carotid angioplasty and stent, is denied.


REMAND

Reason for Remand:  To obtain a clarifying VA medical opinion

The Veteran claims that he is entitled to service connection for peripheral vascular disease of the lower extremities because it is the result of his diabetes.  It was also mentioned at the Travel Board hearing, and in the below mentioned September 2009 VA examination report, that the peripheral vascular disease of the lower extremities may be secondary to the service-connected coronary artery disease.

The record contains a February 2008 VA medical opinion which concludes that it is unlikely that the Veteran's peripheral vascular disease is related to his diabetes mellitus.  The examiner noted that the Veteran's risk factors for atherosclerosis were well in place for years prior to the onset of diabetes mellitus.  The examiner felt it was unlikely, with the Veteran's diabetes being diagnosed only one to three months prior to the diagnosis of the atherosclerosis, that the diabetes would be related to atherosclerosis or cause any worsening of it.  

A September 2009 VA medical opinion notes that the Veteran has multiple risk factors for the development of atherosclerosis leading to peripheral vascular disease.  In the examiner's opinion, it is unlikely that the diabetes is causing any aggravation at this time.  Indeed, the Veteran denied any aggravation.  In sum, the examiner opined that it is unlikely that the diabetes mellitus played any role in the worsening of the coronary disease requiring the stent.

Initially, the Board notes that the September 2009 VA examiner stated that the atherosclerosis may have led to the peripheral vascular disease.  The Veteran is service-connected for coronary artery disease.  As such, the Board finds that a remand is necessary to determine whether it is at least as likely as not that the peripheral vascular disease of the lower extremities was caused by or aggravated by the service-connected coronary artery disease. 

As the case is being remanded, the examiner should also provide a clarifying opinion regarding whether it is at least as likely as not that the peripheral vascular disease of the lower extremities is aggravated by the service-connected diabetes mellitus.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.
Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the February 2009 VA examiner.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's peripheral vascular disease of the lower extremities is aggravated by (permanently worsened beyond normal progression of the disorder) the service-connected diabetes mellitus.  If the examiner finds that the peripheral vascular disease is aggravated by the service-connected diabetes mellitus, the examiner should quantify the degree of aggravation if possible.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's peripheral vascular disease of the lower extremities is caused by or aggravated by his service-connected coronary artery disease.  If the examiner finds that the peripheral vascular disease of the lower extremities is aggravated by the service-connected coronary artery disease, the examiner should quantify the degree of aggravation if possible.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

If the February 2009 VA examiner is unavailable, another qualified examiner shall be requested to provide the above opinions.  Should a new examination be required, one should be scheduled.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


